EXHIBIT 10.7

 

From: harris@carriers.gr

Sent: 27/1/2016 11:33:18 πμ

Subject: RECAP dd 27.1.2016 /// mv Nikiforos bbhp Boston Carriers

 

 

 

Ref : 1324648

Date : 27/01/2016 10:29:57 πμ

From : Carriers Sale and Purchase

Tel : +30 210 3668700 - Fax : +30 210 3631493 / +30 210 3631875

Email: snp@carriers.gr

 

Dear All,

 

We are pleased to recapitulate the said vessel according to the below terms and
conditions which please hereby confirm till latest 11:00 hrs Athens time today.

 

= START =

 

Owners: Nikiforos Shipping SA, performance to be guaranteed by Marine Spirit
(Management) SA

 

Charterers: SPV to be nominated and guaranteed by 'Boston Carriers Inc.'

 

BBC: Bare Boat Charter ("BBC") to be entered into by the Owners and the
Charterers

 

Basis Barecon 2001 form on terms to be mutually agreed which to be based on mv
Go Skar suitably amended to incorporate what has been agreed herein.

 

1. DELIVERY DATES: 4th Feb 2016 – 29th Feb 2016 (to be narrowed)

 

Delivery/Cancelling

 

Upon completion of present voyage.

 

Time shall commence on the delivery date, before the 29th Feb 2016 and should
the Vessel not be ready for delivery on or before 29th Feb but not later than
24:00 hours, the Charterers shall have the option of cancelling this Charter
Party when upon any deposit will be returned to Charterers within 5 Banking
days.

 

2. Charter Period: 5 years CHARTER PERIOD to commence simultaneously with
delivery under the terms and conditions to be agreed by the parties involved.

 

3. BBC Delivery Place: Vessel to be delivered by Owners to Charterers upon
completion of present voyage.

 

4. Downpayment: USD 500,000 being the aggregate amount of security for
Charterers performance under the Bareboat period.

 

It is hereby further confirmed that the amount of USD 500,000 has already
deposited by Charterers to Owners of M/V Go Skar.

 

Charterers and Owners of m/v Go Skar cancelled the m/v Go Skar contract and
Charterers and Owners of m/v Nikiforos herewith agree to enter a new Bareboat
charter agreement on m/v Nikiforos.

 

 

In view of the new agreement between Charterers and Owners of m/v Nikiforos it
is hereby agreed the following:

 

i) Owners of m/v Go Skar returned the deposit to Charterers in the way of
transferring such deposit to the Owners of m/v Nikiforos upon delivery of the
vessel to them.

 

ii) Upon delivery of the vessel Owners of m/v Nikiforos irrevocably and under
the terms and conditions of this recap accept such transfer and consider same as
the down payment under the terms and conditions of the new agreement.

 

iii) In view of the above and till the successful delivery of m/v Nikiforos to
Charterers under the terms and conditions of the new agreement any legal rights
of Charterers against Owners of m/v Go Skar are fully reserved for the sum upto
USD 500,000, plus any further proven expenses if occurred.

 

iv) On the date of delivery of m/v Nikiforos, Charterers hereby confirm that
they will immediately release the m/v Go Skar by lifting their caveat.

 

v) Owners of m/v Go Skar represent and warrant that they have instructed their
lawyers to hold the vessel under custody that currently is in Bangladesh until
the date of delivery of the vessel M/v Nikiforos to the charterers.

 

5. Payments

 

i) An amount of USD 72,000 will be paid today, 27th Jan 2016, by the BB
Charterers to managers on account payment of bunkers and or hire, which Owners
accept.

 

ii) An additional amount of $ 100,000 will be paid by the BB Charterers to
Managers, by 1st April 2016, which will be deducted from the remaining payments
of the 1st year and to be spread equally in the next thereupon 100 days (ie $
1,315 - $1,000 x 100 days), provided that the vessel has been successfully
delivered to Bareboat Charterers.

 

BBC daily rate for 100 days after 1st of April 2016 to be $315.

 

6. Daily Hire: USD 1,315.00 per day LESS 1.25% payable to CARRIERS which to be
deducted by the BB Chars and paid directly to brokers, such hire payable to
Owners every 30 days in advance but latest 60 days in arrears in Charterers
option, commencing from the BBC Delivery.

 

7. Purchase Price: USD 2,900,000 million

 

8. Purchase Option: At any time after year 1 from the Delivery, Charterers have
options to purchase the relevant Vessel (s) on a "as is - where is" basis by
paying in full the agreed price as follows as at the end of:

 

- Upon completion of one year from the Delivery Date the Purchase Price will be
the sum of USD 2.420.025 minus the Down payment.

 

- Upon completion of two years from the Delivery Date the Purchase Price will be
the sum of USD 1.940.050, minus the Down payment.

 

- Upon completion of three years from the Delivery Date the Purchase Price will
be the sum of USD 1.460.075, minus the Down payment.

 

- Upon completion of four years from the Delivery Date the Purchase Price will
be the sum of USD 980.100, minus the Down payment.

 

- Upon completion of five years from the Delivery Date the Purchase Price will
be the sum of USD 500.125, minus the Down payment.

 

 

On any other Exercise Date the Purchase Price will be the sum that will remain
after deducting a) any hire paid up to that Exercise Date (including the amount
of 100,000 paid by April 1st 2016 if already paid) , b) the Down payment c) any
amounts that the Bareboat Charterers have paid to Owners or third party claims
as provided by this recap on account of hire, to deduct and set-off from
bareboat hire, from the amount of United States Dollars 2,900,000.

 

Purchase Option: Subject to the Charter not having been terminated (and without
prejudice to any and all rights arising out of or in connection with one or more
Termination Events, which may have occurred (if any) at the time of exercising
the Purchase Option (as hereinafter defined), and in consideration of the sum of
US$10 (Ten United States Dollars) and other good and valuable consideration the
Owners hereby irrevocably and unconditionally grant the Charterers the option
(hereinafter the “Purchase Option”), exercisable at any time after the delivery
of the Vessel to the Charterers for hire under this Charter and until the end of
the Charter Period, with not less than thirty (30) days prior notice to the
Owner, to purchase the Vessel from the Owners on an Exercise Date at the
Purchase Price applicable on such Exercise Date.

 

9. BUNKERS + LUBS : Quantities of the remaining bunkers on board plus quantities
of Lub Oils to be measured and mutually agreed between Bareboat Charterers and
Owners.

 

Total amount accrued to not exceed US$ 150,000 which shall be paid from Bareboat
Charterers to Owners on the delivery and the Commencement of the BBC.

 

10. Brokerage commission: 1.25% on the Daily Hire or 1% on the SNP payable to
Carriers Chartering Corp SA on Owners expense. Commission to be deducted at
source and payable by the BB Chars directly to brokers.

 

11. TRADING debts

 

On the date of delivery of the Vessel to the BB Charterers, the Owners will hand
over to the BB Charterers an up-to-date Trading debt list with all the trade
debts of the vessel incurred up to the date of such delivery (the “Trade Debts”)
which Owners and Managers warrant and guarantee that it is conclusive.

 

The Owners and the guarantors, Messrs Marine Spirit Management SA, hereby
undertake and guarantee that they will arrange to pay and/or settle all the
Trade Debts or any other trade debt that may arise that have not been provided
to the Trade Debts attributable to the period before the commencement of the
BBC.

 

In the event the Owners and the guarantors, Messrs Marine Spirit Management SA,
are in breach of their aforesaid obligation and any claim for any of the Trade
Debts or any other trade debt that may arise attributable to the period before
the commencement of the BBC be made against the Vessel during the Charter
period, the BB Charterers will have the right, after serving ten days prior
written notice to the Owners, to pay directly such claim to the claimant and,
after providing documentary evidence to the Owners that the BB Charterers have
so settled such claim, deduct the respective amount from the BB daily hire rate
unless, on or before the expiry of the said ten days period, the Owners produce
evidence of the settlement of such claim

 

In the case the vessel is arrested for such claims against the Owners, which
have been incurred prior to the delivery to the BB charterers, then BB
Charterers will have the right to cease payments of the bareboat hire until the
vessel is released and get back to normal operations, provided that such claims
has caused proven loss to Charterers or have deprived Charterers from the
commercial use of the vessel without consider themselves being in default.

 

If again no commercial solution can be found between the parties then legal
advice from an independent lawyer shall be taken within latest 3 days from the
date of the dispute which result shall be taken as final to both parties. Legal
expenses for the said advice if any shall be born from the party who will be
proved to be wrong.

 

12. CONDITION ON DELIVERY

 

Vessel to be delivered class maintained free of recommendations affecting class
except from the ones stated on the class status certificate dd 15th Jan 2016,
which Owners undertake to clear on the forthcoming completion SS.

 

 

SS survey to be completed by Owners to their expense till end of April 20th
2016. Otherwise vessel to be delivered with her present class maintained and dry
dock passed at the time of delivery.

 

In case owners do not complete the SS on their expense for whatever reason then
charterers to have the right to complete the SS and deduct the cost directly
from the next hire payments.

 

Owners undertake to deliver the vessel to BB Charterers free of maritime liens,
arrests, claims, free of mortgage except the present mortgage to Eurobank
Ergasias Bank and free of any other debts (except the ones provided on the
Trading debt list).

 

In the case any other recommendation arises which incurred prior to the delivery
of the vessel to the BB Charterers, other than the said herein above, then BB
Charterers to have the right to settle same at their cost and expense and deduct
the amounts from the BB daily hire rate.

 

13. The following is also agreed and will amend the bareboat agreement with the
exact wording as below:

 

Notwithstanding anything to the contrary herein, it is further agreed that in
the event that the Vessel is lawfully arrested or seized for any claims against
the Owners, which have been incurred prior to the time of the delivery of the
Vessel to the BB Charterers, or claims against the Owners by the Vessel’s
current mortgagee, whensoever arising, under the Financial Instrument, the hire
shall cease to be payable throughout the period of any such lawful arrest or
seizure and the BB Charterers shall have the right to cancel this Charter should
any such arrest or seizure continues for 30 consecutive days. Further, the
Charterers shall have no responsibility for arranging the lifting of any such
arrest or seizure.

 

In the event that the Charterers become entitled to and do cancel the Charter in
accordance with its terms, the bonded sum referred to in Box 27 shall be
immediately refunded, under the BB Charter, and the Owners shall further be
liable to indemnify the Charterers for their proven net costs and direct losses
incurred due to such cancellation.

 

In the event of an insolvency of the Owners (as defined in Clause 46.1(e)), the
Charterers shall be entitled to cancel the Charter.

 

The Owners and Messrs Marine Spirit Management SA hereby jointly and severally
warrant to keep the Vessel free from third party claims against the Owners that
have been incurred prior to the time of delivery of the Vessel to the BB
Charterers and undertake to use their best endeavours promptly to cause any
arrest or seizure of the vessel due to third party claims against the Owners,
which have been incurred prior to the time of.

 

